Mr. Justice Clark
delivered the opinion of the court.
Plaintiff in error, defendant herein, was the third defendant mentioned, to whom reference is made in case No. 16516, Brown v. People, 124 Colo. 412, and case No. 16577, Bernard v. People, 124 Colo. 424, opinions in which have this day been announced.
All facts and circumstances pertaining to this matter are parallel with, and have been fully discussed and decided in the two above-mentioned cases. The only apparent difference between those cases and the present one, is that in this matter the three former convictions *428of felony of this defendant did not occur in the State of Missouri, two thereof having been in the State of Oklahoma and one in the State of California. These were, however, as in the Brown and Bernard cases, properly shown by duly authenticated records of the two states mentioned, furnishing prima facie evidence of such convictions and which, with other evidence adduced, and in the absence of any attempted refutation, was amply sufficient to justify the jury in returning verdicts finding the defendant identical with the party so convicted in the three instances to which reference is made.
Further extending this opinion would be only a reiteration of what we already have said in the Brown and Bernard cases, and would be but a repetition thereof.
Accordingly, the judgment is affirmed.
Mr. Justice Knauss not participating.